Case 1:19-cv-00622-MAC-KFG Document 13 Filed 11/02/20 Page 1 of 2 PageID #: 74




 UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


 WILLIE LAMPLEY,                                 §
                                                 §
                 Movant,                         §
                                                 §
 versus                                          §   CIVIL ACTION NO. 1:19-CV-622
                                                 §
 UNITED STATES OF AMERICA,                       §
                                                 §
                 Respondent.                     §

                     MEMORANDUM ORDER ADOPTING THE
               MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          Movant, Willie Lampley, an inmate confined at FCI Seagoville, proceeding pro se, filed

 this motion to vacate, set aside or correct sentence pursuant to 28 U.S.C. § 2255.

          The court referred this matter to the Honorable Keith Giblin, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The Magistrate Judge recommends movant’s motion for default judgment be denied (docket entry

 no. 11).

          The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

 objections to the Report and Recommendation have been filed to date.
Case 1:19-cv-00622-MAC-KFG Document 13 Filed 11/02/20 Page 2 of 2 PageID #: 75




                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

 and the report of the Magistrate Judge is ADOPTED.


        SIGNED at Beaumont, Texas, this 2nd day of November, 2020.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                2
